UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6624


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JOHN HOWARD HUDSON, a/k/a Nort,

                  Defendant – Appellant.



Appeal from the United States District Court for the Southern
District   of   West   Virginia,  at  Charleston.   John   T.
Copenhaver, Jr., District Judge. (2:99-cr-00048-1)


Submitted:    March 10, 2009                 Decided:   April 7, 2009


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael T. Clifford, Charleston, West Virginia, for Appellant.
J. Patrick Rowan, Assistant Attorney General, Michael Mullaney,
John W. Van Lonkhuyzen, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John Howard Hudson timely appeals the district court’s

order denying his motion for reduction of sentence pursuant to

18 U.S.C. § 3582(c) (2006), and motion to supplement.              We have

reviewed the record and find no reversible error.            Accordingly,

we affirm.     United States v. Hudson, No. 2:99-cr-00048-1 (S.D.

W. Va. Apr. 1, 2008).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                     2